DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the through substrate vias" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the terms "about" in line 2 of the claim, which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 18 recites the limitation "the sidewalls" (plural form) in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Note, even though claim 17 previously introduces the limitation “a sidewall”, the limitation “a sidewall” is in singular form and thereby does not provide sufficient antecedent basis for the limitation “the sidewalls” (plural form).
Note the dependent claims 2-6 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al. (US 2013/0040423 A1, hereinafter “Tung”).
independent claim 7, Tung discloses a method of manufacturing a semiconductor device, the method comprising: 
attaching a first package (i.e., collectively the left stack of Chip 2 and Chip 3) to a carrier wafer (i.e., “Wafer 1” as notated in the figures) (see Fig. 4E), the first package comprising: 
a first semiconductor device (i.e., left “Chip 3” as notated in the figures- ¶0034); and 
a first semiconductor substrate (i.e., left “Chip 2” as notated in the figures- ¶0032); 
attaching a second package (i.e., collectively the right stack of Chip 2 and Chip 3) to the carrier wafer (see Fig. 4E), the second package comprising: 
a second semiconductor device (i.e., right “Chip 3” as notated in the figures- ¶0034); and 
a second semiconductor substrate  (i.e., right “Chip 2” as notated in the figures- ¶0032); 
forming through vias 102, 104, 116 (“TAVs”- ¶¶0024, 0031) on each of the first semiconductor substrate, the second semiconductor substrate, and the carrier wafer, wherein each of the through vias 102, 104, 116 is formed simultaneously (see Fig. 4G); 
encapsulating the through vias 102, 104, 116, the first package, and the second package with an encapsulant (i.e., the layer in which UBMs are formed within, which indirectly encapsulates the top portions of the through vias 102, 104, 116 and the first and second packages) (see Fig. 4H); and 

Regarding claim 13, Tung discloses the method further comprising attaching a third package (i.e., “external circuits”- ¶0035) to one or more of the through vias 102, 104, 116, the third package being located on an opposite side of the through vias 102, 104, 116 from the redistribution structure 112, since the external circuits would be connected to solder balls 110 (see Fig. 4H).
Regarding claim 14, Tung discloses the method further comprising bonding a surface mount device (i.e., “external circuits”- ¶0035) to the redistribution structure 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tung in view of Raynor (US 2017/0141147 A1).
Regarding claim 12, Tung discloses wherein the first semiconductor device and the first semiconductor substrate are semiconductor die (¶¶0032, 0034)
Tung does not expressly disclose the method further comprising hybrid bonding the first semiconductor device to the first semiconductor substrate.
Raynor discloses wherein hybrid bonding is used for bonding dies together (¶0042).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tung such that the method further comprises hybrid bonding the first semiconductor device to the first .
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8 (which claims 9-10 depend from), the prior art of record including Tung, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first semiconductor device further comprises a through substrate via extending through the first semiconductor device”.
Claim 11 (which depends from claim 8 which includes allowable subject matter as noted above) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-6 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, Tung discloses a method of manufacturing a semiconductor device, the method comprising: 

singulating the first wafer to form a first package 302 (“multi-die structures”- ¶0028, specifically the left 302) and a second package 302 (“multi-die structures”- ¶0028, specifically the right 302) (¶0028) (see Fig. 3D); 
attaching the first package 302 and the second package 302 to a carrier wafer (i.e., “Wafer 1” as notated in the figures) (see Fig. 3F); 
simultaneously forming first through vias 104 (“TAVs”- ¶¶0024, 0031) on the first package 302 and second through vias 102 (“TAVs”- ¶¶0024, 0031) on the carrier wafer (see Fig. 3H); 
encapsulating the first package 302, the second package 302, the first through vias 104 and the second through vias 102 with an encapsulant (i.e., the layer in which UBMs are formed within); 
thinning the encapsulant to expose the through substrate vias; and 
forming a redistribution structure over the encapsulant.
Tung does not expressly disclose the method further comprising thinning the encapsulant to expose the through substrate vias.
Thus, regarding independent claim 1, the claim would be allowable, because the prior art of record including Tung, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “thinning the encapsulant to expose the through substrate vias”.
Claims 2-6 would be allowable as being dependent on allowable claim 1.
Regarding claim 18, the claim would be allowable, because the claim depends from allowed independent claim 15 as noted below.
Claims 15-17 and 19-20 are allowed.
Regarding independent claim 15, Tung discloses a method of manufacturing a semiconductor device, the method comprising: 
plating a conductive material into openings 252 (“openings”- ¶0023) within a photoresist 106 (“photo-sensitive material”- ¶0023), a first one of the openings 252 being located over a carrier substrate (i.e., “Wafer 1” as notated in the figures), a second one of the openings 252 being located over a first semiconductor substrate (i.e., left “Chip 2” as notated in the figures- ¶0021), and a third one of the openings being located over a second semiconductor substrate (i.e., right “Chip 2” as notated in the figures- ¶0021), the conductive material on the first semiconductor substrate being adjacent to a first semiconductor device (i.e., left “Chip 3” as notated in the figures- ¶0021), and the conductive material on the second semiconductor substrate being adjacent to a second semiconductor device (i.e., right “Chip 3” as notated in the figures- ¶0021) (¶0024) (see Figs. 2A-2D); 
forming an encapsulant (i.e., the layer in which UBMs are formed within, which indirectly encapsulates the top portions of the through vias 102, 104, 116 and the first and second packages) over the conductive material, the first semiconductor substrate and the second semiconductor substrate (see Fig. 2E); 
forming a redistribution structure over the encapsulant 112 (“UBM structures”- ¶0025) and in electrical connection with the conductive material (see Fig. 2E).

Thus, regarding independent claim 15, the claim is allowable, because the prior art of record including Tung, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “replacing the photoresist with an encapsulant over the conductive material, the first semiconductor substrate and the second semiconductor substrate and removing a portion of the encapsulant to expose the conductive material”.
Claims 16-17 and 19-20 are allowable as being dependent on allowable claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 2014/0103488 A1), which discloses a method comprising forming via structures on both a carrier wafer and a semiconductor devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895